Case: 13-60274      Document: 00512501407         Page: 1    Date Filed: 01/15/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 13-60274                         January 15, 2014
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
KARIM H. AHMED,

                                                 Petitioner

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A087 996 844


Before KING, DAVIS, and ELROD, Circuit Judges.
PER CURIAM: *
       Karim H. Ahmed, a native of Ethiopia and citizen of Eritrea, petitions
for review of an order of the Board of Immigration Appeals (BIA) dismissing
his appeal and affirming the order of an Immigration Judge (IJ) denying
asylum, withholding of removal, and protection under the Convention Against
Torture (CAT). The BIA upheld the IJ’s adverse credibility determination and




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-60274      Document: 00512501407   Page: 2   Date Filed: 01/15/2014


                                 No. 13-60274

the alternative conclusion that Ahmed failed to meet his burden of proving that
he was eligible for relief.
      Ahmed contests the adverse credibility determination. However, he gave
inconsistent and incomplete statements regarding the identity of the persons
who allegedly abused him and his family in Eritrea and offered inconsistent
evidence regarding what police in Eritrea told his mother when she reported
the abuse. His supporting evidence does not explain the discrepancies, and his
claim that insufficient consideration was given to his youth at the time of the
events is unavailing because the adverse credibility finding was based upon
statements that he provided as an adult. Thus, in light of the totality of the
circumstances, Ahmed has not shown that the evidence compels a finding that
“no reasonable fact-finder could make such an adverse credibility ruling.” See
Wang v. Holder, 569 F.3d 531, 538 (5th Cir. 2009) (internal quotation marks
and citation omitted); Zhu v. Gonzales, 493 F.3d 588, 594 (5th Cir. 2007).
      Ahmed also contests the alternative determination that he failed to meet
his burden of proving that he was eligible for relief that he sought. However,
he has not demonstrated that the record compels the conclusion that he was
persecuted due to a protected ground. See Zhu, 493 F.3d at 594; Tesfamichael
v. Gonzales, 469 F.3d 109, 113 (5th Cir. 2006). Ahmed has not established that
the alleged incidents of abuse involved the type of injury or harm that rises to
the level of persecution, see Abdel-Masieh v. INS, 73 F.3d 579, 583 (5th Cir.
1996), or that the denial of educational opportunities supports a claim of
persecution. See Faddoul v. INS, 37 F.3d 185, 189 (5th Cir. 1994). Even if the
harm suffered was required to be assessed from his perspective as a child, he
has not shown that a protected ground was at least one central reason for the
alleged abuse. See Shaikh v. Holder, 588 F.3d 861, 863 (5th Cir. 2009).
      Ahmed nonetheless asserts that his supporting evidence showed that he
had a well-founded fear of future persecution and that he most likely would be

                                       2
    Case: 13-60274     Document: 00512501407     Page: 3   Date Filed: 01/15/2014


                                  No. 13-60274

tortured upon his return to Eritrea. He argues that the BIA did not consider
all of his evidence and arguments and wrongly decided that he was not entitled
to relief. However, this claim is belied by the record, which reflects that the IJ
and BIA meaningfully considered his arguments and the relevant substantial
evidence in support of his claims. See Abdel-Masieh, 73 F.3d at 585. Ahmed
therefore has not shown that he satisfied the standard to be eligible for asylum
or the more onerous standard for withholding of removal. See Efe v. Ashcroft,
293 F.3d 899, 906 (5th Cir. 2002).
      Finally, Ahmed argues that the BIA’s decision to deny protection under
the CAT overrelied upon the adverse credibility finding. Although the BIA
concluded that the IJ’s adverse credibility finding supported the denial of CAT
relief, the BIA alternatively reasoned that Ahmed’s claim for CAT relief failed
on the merits. Ahmed does not address this conclusion, and the record does
not reflect that he faces a risk of harm in Eritrea that is tantamount to the
exacting standard for relief under the CAT. See id. at 907.
      PETITION DENIED.




                                        3